Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 1 of 19 Page ID #:1161




     1   Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
     2   KAYE, MCLANE, BEDNARSKI & LITT
     3   975 East Green Street
         Pasadena, California 91106
     4   Telephone: (626) 844-7660
     5   Facsimile: (626) 844-7670

     6   Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
     7   LAW OFFICE OF CAROL A. SOBEL
     8   3110 Main Street, Suite 210
         Santa Monica, California 90405
     9   Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
    10
    11   ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
    12   Attorneys for Plaintiffs
    13
                                 UNITED STATES DISTRICT COURT
    14                          CENTRAL DISTRICT OF CALIFORNIA
    15
    16   CHARMAINE CHUA, ET AL.             CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                            [HON. JOHN A. KRONSTADT]
    17            PLAINTIFFS,
    18                                      NOTICE OF MOTION AND MOTION
                                            FOR PRELIMINARY APPROVAL OF
                                   VS.
    19                                      CLASS ACTION SETTLEMENT;
                                            [PROPOSED] ORDER;
    20   CITY OF LOS ANGELES, ET AL.,       DECLARATIONS AND EXHIBITS
    21
                  DEFENDANTS.               HEARING DATE: SEPTEMBER 9, 2019
    22                                      HEARING TIME: 8:30 A.M.
                                            COURTROOM:    10B
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 2 of 19 Page ID #:1162




     1   ADDITIONAL PLAINTIFFS’ COUNSEL
     2
         Paul Hoffman, SBN 71244
     3   Email. hoffpaul@aol.com
     4   Catherine Sweetser. SBN271142
         Email. catherine.sdshhh@gmail.com
     5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
     6   732 Ocean Front Walk
         Venice, California 90291
     7   Tel. (310) 396-0731
     8   Fax. (310) 399-7040
     9
         Colleen M. Flynn, SBN 234281
    10   Email. cflynnlaw@yahoo.com
         LAW OFFICE OF COLLEEN FLYNN
    11
         3435 Wilshire Boulevard, Suite 2910
    12   Los Angeles, California 9001 0
    13   Tel. 213 252-9444
         Fax. 213 252-0091
    14
    15   Matthew Strugar, SBN 232951
         Email. matthewstrugar@gmail.com
    16   LAW OFFICE OF MATTHEW STRUGAR
    17   2108 Cove Avenue
         Los Angeles, California 90039
    18   Tel: 323 696-2299
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 3 of 19 Page ID #:1163




     1         PLEASE TAKE NOTICE that, on September 9, 2019, at 8:30 a.m., or as
     2   soon thereafter as this matter may be heard in Courtroom 10B of the United States
     3   District Court for the Central District of California, 350 West First Street, Los
     4   Angeles, California 90012, Plaintiffs will, and hereby do, move the Court to
     5   preliminarily approve the proposed settlement in this case, and to authorize the
     6   mailing and other forms of notice to class members.
     7         This motion is unopposed and is based on the accompanying Memorandum
     8   of Law, the stipulation of all parties to entry of the proposed Preliminary Approval
     9   Order, the proposed Preliminary Approval Order and exhibits thereto filed
    10   concurrently, the files and records in this case, and on such further evidence as
    11   may be presented at a hearing on the motion.
    12    DATED: July 15, 2019                  Respectfully submitted,
    13                                          Kaye, McLane, Bednarski & Litt, LLP

    14                                          By: /s/ Barrett S. Litt
    15                                              Barrett S. Litt
                                                   Attorneys for Plaintiffs
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 4 of 19 Page ID #:1164




     1                                         TABLE OF CONTENTS
     2
         I.     INTRODUCTION ........................................................................................... 1
     3
         II.    TERMS OF THE SETTLEMENT .................................................................. 2
     4
     5   III.   THE STANDARDS FOR ENTRY OF THE PRELIMINARY APPROVAL
                ORDER HAVE BEEN MET ........................................................................... 3
     6
     7   IV.    CONCLUSION ............................................................................................. 13

     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                i
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 5 of 19 Page ID #:1165




     1
     2                                           TABLE OF AUTHORITIES

     3                                                       Federal Cases
     4   City of Riverside v. Rivera
     5      477 U.S. 561, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986) ................................ 10, 12
     6   Cotter v. Lyft, Inc.
     7     176 F. Supp. 3d 930 (N.D. Cal. 2016).............................................................. 3, 9

     8   Donovan v. CSEA Local Union 1000, American Federation of State,
           County and Municipal Employees, AFL-CIO
     9     784 F.2d 98 (2d Cir. 1986) ................................................................................. 11
    10
         Glass v. UBS Fin. Servs., Inc.
    11      2007 WL 221862 (N.D. Cal. Jan.26, 2007) ......................................................... 8
    12
         In re High–Tech Emp. Antitrust Litig.
    13       No. 11–CV–02509–LHK, 2014 WL 3917126 (N.D.Cal. Aug. 8,
    14       2014) ................................................................................................................. 4, 5

    15   Nielson v. Sports Auth.
            No. C–11–4724–SBA, 2012 WL 5941614 (N.D. Cal. Nov. 27,
    16
            2012) ..................................................................................................................... 5
    17
         Prandini v. National Tea Co.
    18      585 F.2d 47 (3d Cir. 1978) ................................................................................. 11
    19
         Quesada v. Thomason
    20     850 F.2d 537 (9th Cir. 1988) .............................................................................. 12
    21
         Rodriguez v. West Publishing Corp.
    22     563 F.3d 948 (9th Cir. 2009) ................................................................................ 7
    23   Staton v. Boeing Co.
    24      327 F.3d 938 (9th Cir. 2003) ................................................................................ 7
    25   Van Vranken v. Atlantic Richfield Co.
    26     901 F.Supp. 294 (N.D. Cal.1995)......................................................................... 8
    27   Weeks v. Kellogg Co.
    28     No. CV 09-08102 MMM RZX, 2013 WL 6531177 (C.D. Cal. Nov.
           23, 2013) ............................................................................................................... 8
                                                                        ii
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 6 of 19 Page ID #:1166




     1                                                     Federal Statutes
     2   42 U.S.C. § 1988............................................................................................ 3, 11, 12
     3
                                                             State Statutes
     4
         Civil Code § 52.1 ..................................................................................................... 10
     5
     6   Cal. Civil Code § 52.1(i) ......................................................................................... 11
     7   Civil Code § 52.1(h) .................................................................................................. 3
     8                                                             Rules
     9
         Rule 23(e) .................................................................................................................. 4
    10
                                                         Other Authorities
    11
    12   5 Newberg on Class Actions § 15:93 (5th ed.) .................................................... 6, 11
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                       iii
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 7 of 19 Page ID #:1167




     1                  MEMORANDUM OF POINTS & AUTHORITIES
     2   I.     INTRODUCTION
     3          This action arises out of the actions by Defendants surrounding a protest on
     4   November 26, 2014, in or around the vicinity of Sixth and Hope Street in Los
     5   Angeles over the decision not to file criminal charges for the killing of Michael
     6   Brown in Ferguson, Mo. Plaintiffs allege that Defendants unlawfully declared an
     7   unlawful assembly, unlawfully and unjustifiably arrested Plaintiffs and unlawfully
     8   denied Plaintiffs release from custody on their own recognizance (“OR”) regarding
     9   the and the attendant arrest, detention and release of Plaintiffs.
    10          The Court entered its final class certification order certifying a damages
    11   class for the Sixth and Hope protestors on May 25, 2018. Dkt. 50. It denied without
    12   prejudice certification for an injunctive relief class and did not certify a class for
    13   the Beverly and Alvarado detention (leaving one individual plaintiff, Kyle Todd,
    14   for that claim). Id.
    15          The parties held three in-person mediation conferences before Magistrate
    16   Judge Jay Gandhi, two while he was still on the bench and one after, which did not
    17   result in a settlement. After Plaintiffs filed their motion for general damages and
    18   expert reports were exchanged, the parties had a one-on-one negotiation, which
    19   resulted in the instant proposed settlement, subject to the approval of the Court.
    20   Declaration of Barrett S. Litt (hereafter “Litt Dec.”), ¶ 4. The proposed settlement
    21   has now been agreed to by all parties, including approval by the Los Angeles City
    22   Council. To minimize the class administration costs, Plaintiffs decided it would be
    23   more efficient for the class administration to be handled by the Law Office of
    24   Carol Sobel for a flat fee of $20,000, which would be less expensive by
    25   approximately $10,000 than hiring a professional administrator. Litt Dec.”, ¶ 10. In
    26   other protest cases that the same Plaintiffs’ counsel have done, while they have
    27   used a professional administrator, Ms. Sobel did much of the outreach due to her
    28
                                                     1
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 8 of 19 Page ID #:1168




     1   relationship with class members from having acted as counsel for the protest
     2   organizers and addressing issues of getting the arrestees released at the time.
     3   II.   TERMS OF THE SETTLEMENT
     4         The terms of the settlement are set forth in greater detail in the exhibits
     5   attached to the Proposed Preliminary Approval Order (specifically in the
     6   Settlement Agreement), which exhibits are as follows:
     7         Exhibit A            Settlement Agreement
     8         Exhibit B            Proposed Class Notice
     9         Exhibit C            Claim Form
    10         In summary, the class settlement’s basic terms, subject to court approval, are
    11   as follows:
    12           a.    A class fund of $255,010 to be paid as follows:
    13                     i. expert costs (totaling $20,210) to be paid to the Client Trust
    14                        Account of the Law Office of Carol Sobel;
    15                   ii. mediation costs (totaling $5500) to be paid to the Client Trust
    16                        Account of the Law Office of Carol Sobel;
    17                   iii. incentive awards to the three class representatives of $5000
    18                        each to be paid to the Client Trust Account of the Law Office of
    19                        Carol Sobel (for a total of $15,000);
    20                   iv. class administration costs of a flat fee of $20,000 to be paid to
    21                        the Law Office of Carol Sobel, inclusive of all cost of mailing
    22                        and reporting1; and
    23
         1
           Ms. Sobel has agreed to do this in order to minimize the cost of class
    24   administration, as her office has been in contact with many class members, and this
    25   amount is considerably less than what would be paid to a professional
         administrator. In Plaintiffs’ counsel’s experience, the cost of class administration
    26
         of a class this size would likely be in the $30,000 range. Ms. Sobel’s office has
    27   performed this service in other cases before the District Court and has assisted in
    28   maximizing class participation in still other cases where an outside firm was
         retained to administer the class fund.
                                                    2
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 9 of 19 Page ID #:1169




     1                   v. $200,000 for distribution pro rata to claiming class members to
     2                       be paid to the Client Trust Account of the Law Office of Carol
     3                       Sobel.
     4           b.   $484,290 (inclusive of $7,163.27 in litigation costs other than the
     5    expert, mediation and class administration costs) as compensation for statutory
     6    attorney’s fees and costs (subject to the approval of the court), to be paid to the
     7    Client Trust Account of the Law Office of Carol Sobel, and to be the subject of a
     8    separate motion for attorney’s fees pursuant to 42 U.S.C. §1988 and Civil Code
     9    §52.1(h). For purposes of this motion, Defendants agree that Plaintiffs are the
    10    prevailing party under the foregoing statutes for a motion pursuant to this
    11    settlement and further agree that $476,801.93 (the portion of the fees and costs
    12    constituting fees) is substantially discounted below the amounts that Plaintiffs
    13    would have sought in an attorneys’ fee motion as the prevailing parties in a
    14    contested motion. Plaintiffs’ motion for attorneys’ fees will include the full
    15    amount of fees and costs that would be available without the limitation of this
    16    agreement, but it is agreed that in no event will more than $484,290 in fees and
    17    costs be awarded.
    18           c.   $5000 to Todd Kyle as compensation for his individual claim paid to
    19    the Client Trust Account of the Law Office of Carol Sobel.
    20          The proposed Preliminary Approval Order assumes entry of the order no
    21   later than August 19, 2019. If an order is not entered by that time, the dates will
    22   have to be extended. The draft preliminary approval order indicates the time
    23   needed between the various events if the times do need to change.
    24   III.   THE STANDARDS FOR ENTRY OF THE PRELIMINARY
    25          APPROVAL ORDER HAVE BEEN MET
                The following from the court in Cotter v. Lyft, Inc., 176 F. Supp. 3d 930,
    26
         935 (N.D. Cal. 2016) well explains the preliminary approval inquiry:
    27
    28
                                                   3
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 10 of 19 Page ID
                                  #:1170



  1              “District courts have interpreted Rule 23(e) to require a two-step
  2        process for the approval of class action settlements: ‘the Court first
  3        determines whether a proposed class action settlement deserves preliminary
  4        approval and then, after notice is given to class members, whether final
  5        approval is warranted.’ ” In re High–Tech Emp. Antitrust Litig., No. 11–
  6        CV–02509–LHK, 2014 WL 3917126, at *3 (N.D.Cal. Aug. 8, 2014)
  7        (quoting Nat'l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,
  8        525 (C.D.Cal.2004)). At the final approval stage, it is well-established that
  9        the Court must balance the following non-exhaustive factors to evaluate
 10        the fairness of the proposed settlement: “the strength of the plaintiffs' case;
 11        the risk, expense, complexity, and likely duration of further litigation; the
 12        risk of maintaining class action status throughout the trial; the amount
 13        offered in settlement; the extent of discovery completed and the stage of the
 14        proceedings; the experience and views of counsel; the presence of a
 15        governmental participant; and the reaction of the class members to the
 16        proposed settlement.” Hanlon, 150 F.3d at 1026 (citing Torrisi v. Tucson
 17        Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir.1993)).
 18              It is less clear what factors should guide the Court's evaluation of the
 19        proposed settlement at the preliminary approval stage. “Some
 20        district courts ... have stated that the relevant inquiry is whether
 21        the settlement ‘falls within the range of possible approval’ or ‘within the
 22        range of reasonableness.’ ” In re High–Tech Emp. Antitrust Litig., 2014 WL
 23        3917126, at *3 (quoting In re Tableware Antitrust Litig., 484 F.Supp.2d
 24        1078, 1079 (N.D. Cal. 2007)) (citing Cordy v. USS– Posco Indus., No. 12–
 25        553, 2013 WL 4028627, at *3 (N.D. Cal. Aug. 1, 2013)). In determining
 26        whether the proposed settlement falls within the range of reasonableness,
 27        perhaps the most important factor to consider is “plaintiffs' expected
 28        recovery balanced against the value of the settlement offer.” Id. (quoting In
                                                4
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 11 of 19 Page ID
                                  #:1171



  1         re Nat'l Football League Players' Concussion Injury Litig., 961 F.Supp.2d
  2         708, 714 (E.D. Pa. 2014)); see also Nielson v. Sports Auth., No. C–11–
  3         4724–SBA, 2012 WL 5941614, at *6 (N.D. Cal. Nov. 27, 2012).
  4         Determining whether the settlement falls in the range of reasonableness also
  5         requires evaluating the relative strengths and weaknesses of the plaintiffs'
  6         case; it may be reasonable to settle a weak claim for relatively little, while it
  7         is not reasonable to settle a strong claim for the same amount. See In re
  8         High–Tech Emp. Antitrust Litig., 2014 WL 3917126, at *4.
  9         The standards for entry of a preliminary approval order have been similarly
 10   summarized in Newberg on Class Actions as follows:
 11               [T]the goal of preliminary approval is for a court to determine
 12         whether notice of the proposed settlement should be sent to the class, not to
 13         make a final determination of the settlement's fairness. Accordingly, the
 14         standard that governs the preliminary approval inquiry is less demanding
 15         than the standard that applies at the final approval phase. Some courts go so
 16         far as to state that a proposed settlement is ‘presumptively reasonable at the
 17         preliminary approval stage, and there is an accordingly heavy burden of
 18         demonstrating otherwise.’ Nevertheless, most courts will not simply
 19         “rubber-stamp” a motion for preliminary approval, and review is more than
 20         “perfunctory.”
 21               “Bearing in mind that the primary goal at the preliminary review stage
 22         is to ascertain whether notice of the proposed settlement should be sent to
 23         the class, courts sometimes define the preliminary approval standard as
 24         determining whether there is ‘“probable cause” to submit the [settlement] to
 25         class members and [to] hold a full-scale hearing as to its fairness.’ More
 26         specifically, courts will grant preliminary approval where the proposed
 27         settlement ‘is neither illegal nor collusive and is within the range of possible
 28         approval.’ Courts in most circuits use some variation of this test. The test
                                                 5
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 12 of 19 Page ID
                                  #:1172



  1         grew out of a statement in an early version of the Manual for Complex
  2         Litigation calling for approval if ‘the proposed settlement appears to be the
  3         product of serious, informed, non-collusive negotiations, has no obvious
  4         deficiencies, does not improperly grant preferential treatment to class
  5         representatives or segments of the class, and falls within the range of
  6         possible [judicial] approval.’ Many courts continue to utilize that phrasing of
  7         the test.
  8                  …
  9                  “The general test—holding that a settlement will be preliminarily
 10         approved if it ‘is neither illegal nor collusive and is within the range of
 11         possible approval’—contains both procedural and substantive elements. The
 12         procedural element focuses on the nature of the settlement negotiations and
 13         the possibility of collusion, while the substantive element focuses on the
 14         terms of the agreement itself. …”.
 15   Newberg on Class Actions §13:13 (5th ed.) (footnote references and footnotes
 16   omitted).
 17         Applying the factors for preliminary approval, this case qualifies for such
 18   approval. The following facts are uncontested or stipulated to in the parties’
 19   accompanying stipulation for purposes of the settlement and pleadings related to it:
 20               1. The settlement terms were negotiated at arms’ length with the
 21                  assistance of an experienced mediator and jurist, now retired
 22                  Magistrate Judge Jay Gandhi, after three in person mediation sessions
 23                  and one subsequent direct party to party negotiation. Litt Dec., ¶ 4.
 24               2. This case was litigated extensively and vigorously. Plaintiffs
 25                  conducted extensive discovery, both documents and numerous
 26                  depositions. They also gathered substantial third-party evidence. They
 27                  retained experts regarding the propriety of the police actions,
 28
                                                  6
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 13 of 19 Page ID
                                  #:1173



  1              reenactment of the audibility of the police unlawful assembly
  2              announcement and general damages. Litt Dec., ¶ 5.
  3           3. There were arms’ length negotiations and no collusion, as evidenced
  4              by the extensive discovery and mediation process. (See Litt Dec. ¶¶
  5              4,5.)
  6           4. The proposed settlement provides a slight benefit to the class
  7              representatives ($5,000 in addition to their class member formula
  8              award). Carol Sobel’s Declaration describes in some detail the
  9              contributions made by the Class representatives to the successful
 10              resolution of the case. See Sobel Dec., ¶¶ 18-21. The proposal for
 11              incentive awards was at Class Counsel’s initiative, and no discussion
 12              or agreement regarding incentive awards occurred with the Named
 13              Plaintiffs until the proposed settlement was reached. The proposed
 14              incentive awards to each Named Plaintiff reflects counsel’s
 15              assessment of the value of their contributions to the case, the risk
 16              taken by them and the size of the settlement. Litt Dec., ¶ 7.
 17           5. Plaintiffs proposal for $5,000 for each of the three class
 18              representatives satisfies the considerations in determining the
 19              reasonableness of incentive awards. These figures are well within the
 20              range of acceptable incentive payments to class representatives for
 21              which the Court has discretion in recognition of work done on behalf
 22              of the class and in consideration of the risk undertaken in bringing the
 23              action. See, e.g., Rodriguez v. West Publishing Corp., 563 F.3d 948,
 24              958–59 (9th Cir. 2009) (incentive awards are “intended to compensate
 25              class representatives for work done on behalf of the class, to make up
 26              for financial or reputational risk undertaken in bringing the action,
 27              and, sometimes, to recognize their willingness to act as a private
 28              attorney general”); Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir.
                                              7
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 14 of 19 Page ID
                                  #:1174



  1              2003) (recognizing that service awards to named plaintiffs in a class
  2              action are permissible and do not render a settlement unfair or
  3              unreasonable). “An incentive award of $5,000 per class representative
  4              is in line with other awards approved in this circuit.” Weeks v. Kellogg
  5              Co., No. CV 09-08102 MMM RZX, 2013 WL 6531177, at *37 (C.D.
  6              Cal. Nov. 23, 2013). Substantially larger incentive awards have been
  7              approved. See, e.g., Glass v. UBS Fin. Servs., Inc., 2007 WL 221862,
  8              at *16 (N.D. Cal. Jan.26, 2007) (approving payments of $25,000 to
  9              each named plaintiff); Van Vranken v. Atlantic Richfield Co., 901
 10              F.Supp. 294, 299 (N.D. Cal.1995) (awarding $50,000 to a lead
 11              plaintiff). Plaintiffs will more fully brief this issue in connection with
 12              the final approval order and address it here only to demonstrate that
 13              this is appropriate. The Class Notice will advise class members of this
 14              proposed incentive award, thereby allowing them the opportunity to
 15              object to it.
 16           6. The recovery for class members is substantial, especially when
 17              viewed from the perspective of the trial risks. Given the class size of
 18              approximately 140, and the class fund of $200,000, the minimum
 19              recovery per class member is approximately $1425. Given that not all
 20              class members will file claims, the likely recovery per class member
 21              (assuming an 80-85% claims rate) is approximately $1700. While this
 22              is lower than amounts in some comparable cases, this case carried
 23              greater risk. Defendants claimed that the unlawful assembly order was
 24              justified and audible, and claimed that they did not deny OR release
 25              but rather needed the time to process the arrestees before releasing
 26              them. While Plaintiffs believed they had a strong claim, they
 27              considered this claim to be considerably more subject to dispute than
 28              other cases they handled. Plaintiffs’ counsel concluded that a recovery
                                               8
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 15 of 19 Page ID
                                  #:1175



  1                of between $1500-$2000 per class member is a fair settlement given
  2                the disputed nature of the claim and that all class members were
  3                released within 18 hours (in contrast to longer detentions in other
  4                cases). Litt Dec. ¶ 9.
  5            7. Counsel did not send this case out for bid to individual professional
  6                class administrators but instead decided to have the class
  7                administration handled by Ms. Sobel’s office. In our previous protest
  8                cases, where we have used professional class administrators, Ms.
  9                Sobel has ended up engaging in substantial independent outreach to
 10                class members because of her role in representing the protest
 11                organizers preceding and during the protests, as a result of which she
 12                has built substantial relationships with many protest organizers and
 13                activists in the Los Angeles area. In my recent experience in settling
 14                several class actions over the past few years, in each of which
 15                professional class administrators were retained, the minimum cost of a
 16                professional administrator, no matter how small the class size, is
 17                $30,000 or more. We have agreed instead that Ms. Sobel will do the
 18                class administration for $20,000. This is advantageous to the class
 19                because it is a lower cost than for a professional administrator and
 20                advantageous to Ms. Sobel because she will receive some
 21                compensation for her work in reaching class members whereas her
 22                similar work in other cases went completely uncompensated.
 23                Accordingly, we request that the Court appoint the Law Office of
 24                Carol Sobel as class administrator. Litt Dec. ¶ 10.
 25         Examining what the Cotter Court looked to as the most important factor to
 26   consider (“plaintiffs' expected recovery balanced against the value of
 27   the settlement offer”), the proposed settlement is a fair and reasonable settlement.
 28   The likely maximum recovery here was in the $4000 range if statutory damages
                                                9
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 16 of 19 Page ID
                                  #:1176



  1   were awarded under Civil Code § 52.1, but the applicability of §52.1 to claims
  2   such as these is hotly disputed, has been the subject of considerable legal debate,
  3   and its contours are not yet clearly set. Absent statutory damages, if the court had
  4   allowed classwide general damages, the likely recovery was $2000-$5000
  5   (although it is somewhat difficult to predict). In the absence of statutory or general
  6   damages, and without a settlement, class members would have been left to pursue
  7   relatively modest damages claims individually, in which the attorney’s fees would
  8   likely have exceeded individual damages by a greater ratio than in Rivera, supra.
  9   An additional factor driving settlement from Plaintiffs’ perspective is that, even if
 10   Plaintiffs were successful at trial, this case could have spread out over several
 11   years litigating individual damages claims and defending a potential appeal.
 12         Given all of these factors, it was the judgment of Plaintiffs’ counsel that the
 13   settlement represents a fair compromise reflecting “plaintiffs' expected recovery
 14   balanced against the value of the settlement offer.” Accordingly, the proposed
 15   settlement is certainly “within the range of possible approval.” (Newberg, supra.)
 16   IV.   ATTORNEYS’ FEES
 17         Attached to this motion as Exhibit D are the summaries of fees and costs and
 18   other information required by §10(e)(i) of this Court’s Standing Order For Civil
 19   Cases. Those materials include 1) a spreadsheet establishing the time spent on the
 20   case to date by each biller, organized as indicated by Exhibit G to the foregoing
 21   standing order; 2) an estimate of future attorneys’ fees that the agreed upon
 22   attorneys’ fee will include; 3) Plaintiffs’ normal hourly rate as well as the hourly
 23   rates that will actually be realized (which are substantially below what Plaintiffs’
 24   counsel consider their normal hourly rate); and 4) preliminary Declarations from
 25   Class Counsel Carol Sobel and Barrett S. Litt supporting the requested award
 26   including demonstrating the exercise of billing judgment in the hours claimed. The
 27   full fee detail is not included in the preliminary approval materials but will be in
 28
                                                10
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 17 of 19 Page ID
                                  #:1177



  1   the motion for attorneys’ fees to be filed and to which class members will have the
  2   right to object.
  3          These tables reflect the work in this case through July 9, 2019 for Mr. Litt’s
  4   firm and through December 31, 2018 for the other attorneys. The hourly rates used
  5   are supported by the Declarations of Class Counsel Carol Sobel and Barrett S. Litt,
  6   both of whom have been recognized by various courts as experts on attorneys’
  7   fees. See Sobel Dec., ¶¶ 35, 38 and Litt Dec., ¶¶ 18,19. The request for fees here is
  8   not for a fee award out of the Class Fund, but for a statutory fee under 42 U.S.C.
  9   §1988 and Cal. Civil Code §52.1(i).2 Because this is a class action, Plaintiffs’
 10   counsel will be filing a full attorneys’ fee motion, and class members will have the
 11   opportunity to object, Plaintiffs’ counsel do not submit their full presentation in
 12   support of fees at this time. However, in light of the Court’s Standing Order, they
 13   do provide rate support in the Sobel and Litt Declarations and attachments.
 14          The agreed-upon attorneys’ fee award, subject to court approval, reflects a
 15   substantial discount from what Plaintiffs’ counsel would have sought and would
 16   reasonably expect to be awarded as statutory attorneys’ fees. Litt Dec., ¶ 38. While
 17   the fees are higher than the Class Damages Fund, that is not surprising in a civil
 18   rights class action where the size of the class and the extent of damages was
 19   relatively small compared to other protest class actions in which Plaintiffs’ counsel
 20
 21   2
        Although it is immaterial in this context, since the requested fees are well below
 22   lodestar, such statutory fees include fees on fees in contrast to fees drawn from the Class
      Fund. See, e.g., Prandini v. National Tea Co., 585 F.2d 47, 53, (3d Cir. 1978)
 23
      (explaining that, because the class action fee request there was for a statutory fee award
 24   and not for fees drawn from a common fund, the attorneys were due compensation for the
      work spent litigating the attorney’s fees); Donovan v. CSEA Local Union 1000, American
 25   Federation of State, County and Municipal Employees, AFL-CIO, 784 F.2d 98, 106 (2d
 26   Cir. 1986) (allowing for fees-on-fees in a class action fee-shifting case but carefully
      distinguishing it from common fund case); 5 Newberg on Class Actions §15:93 (5th ed.)
 27   (Applying the lodestar method in common fund cases—Time spent advocating for fees
 28   (“fees-on-fees”)),

                                                  11
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 18 of 19 Page ID
                                  #:1178



  1   have been involved. The agreed-upon attorneys’ fee award, subject to court
  2   approval, reflects a substantial discount from what Plaintiffs’ counsel would have
  3   sought and would reasonably expect to be awarded as statutory attorneys’ fees. Litt
  4   Dec., ¶ 38. The basis for the fee claim here is statutory attorneys’ fees, which
  5   (unlike percentage of the fund class awards) are not correlated to the size of the
  6   plaintiffs’ recovery, and look to the reasonable hours and rates and the public
  7   benefit that resulted from the litigation. See City of Riverside v. Rivera, 477 U.S.
  8   561, 106 S.Ct. 2686, 2695, 91 L.Ed.2d 466 (1986), (quoting S.Rep. No. 94-1011,
  9   p. 6 (176), reprinted in, U.S. Code Cong. & Admin.News 1976 pp. 5908, 5913
 10   (“[b]ecause damage awards do not reflect fully the public benefit advanced by civil
 11   rights litigation, Congress did not intend for fees in civil rights cases ... to depend
 12   on obtaining substantial monetary relief. Rather, Congress made clear that it
 13   ‘intended that the amount of fees ... not be reduced because the rights involved
 14   may be nonpecuniary in nature.’ ”) (emphasis added by Supreme Court)). As a
 15   result, “[e]ven in cases seeking only monetary relief, ‘a successful civil rights
 16   plaintiff often secures important social benefits that are not reflected in nominal or
 17   relatively small damage awards.’ Id. [Rivera] at 2694. Therefore, it is inappropriate
 18   for a district court to reduce a fee award below the lodestar simply because the
 19   damages obtained are small. Permitting such reductions would create an incentive
 20   to bring only those civil-rights cases that would produce large damage awards.
 21   This incentive conflicts with the purposes of section 1988. See id. [Rivera] at 2695-
 22   97.” Quesada v. Thomason, 850 F.2d 537, 540 (9th Cir. 1988).
 23         Mr. Litt’s Declaration also explains that, based on his prior experience in
 24   settling numerous class actions, Class Counsel anticipate that an additional 50-125
 25   hours (exclusive of class administration) will be spent between the attorneys’ fee
 26   motion, dealing with certain class issues or class member inquiries, responses to
 27   objections if there are any, and the final approval motion and final approval order.
 28   Litt Dec., ¶ 40. It is not possible to be more accurate because of unknown
                                                 12
Case 2:16-cv-00237-JAK-GJS Document 131 Filed 07/15/19 Page 19 of 19 Page ID
                                  #:1179



  1   circumstances that may arise, and the varying time needed depending on the
  2   existence and state of objections. In addition, because the fee information for the
  3   other firms is not fully up to date, the final tally of time will include that.
  4   V.    CONCLUSION
  5         For the foregoing reasons, Plaintiffs ask that the Court preliminarily approve
  6   the settlement, and sign the proposed Preliminary Approval Order (with any
  7   revisions the Court deems necessary). That Order contains dates that have been
  8   worked out among the parties. They assume that the order will be entered by
  9   September 9. If it is later, the dates may need to be modified to allow sufficient
 10   time to follow the schedule.
 11    DATED: July 12, 2019               Respectfully submitted,
                                          KAYE, McLANE, BEDNARSKI & LITT, LLP
 12
 13                                       By: /s/ Barrett S. Litt
 14                                            Barrett S. Litt
                                              Attorneys for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  13
